Title: Isaac Smith Sr. to John Adams, 7 September 1782
From: Smith, Isaac Sr.
To: Adams, John


     
      Boston Sept. 7th. 1782
     
     I Yesterday received your long lookt favor being the Only One I have received for two Years. I dont know that I am intitled to any particular Notice, more than many of your friends but thought I might claim some share. I received a letter from Mdm. the Widow Chabenel incloseing some letters to be forwarded to her relations att the southward. Billey lately returnd from Philadelphia were he saw her Nephew that came in the Carolina ship. Any service I can do for any of your friends, shall be readily complyd with.
     I have gave Mr. Jer. Allen who goes by this Conveyance a letter from Mrs. Adams since which I have forwarded yours by Grinnel. This Vessell was built in Town, under the direction of Mr. John Peck of the moddle of the Hazard and Bellesarius, but she is too deep loaded to Answer the end of sailing. She is in the room of a french Kings Brig  condemnd You will have heard of Admiral Vaudrell: lieing here with 13 ships of the line to refit. One of which in coming up through carelesness is got a ground and itts feared will not be got of again.
     Whilst now writing I have received another letter from Mrs. Adams which I forward.—Our friend Mr. Cranch is greatly recoverd, contrary to Our expectations.—As to political Affairs itts likely some of your friends more Verst in those matters have wrote you. General Carltons proclimation of Independancy, which was never supposd to be real has turnd Out so. The Continental Armies lay silent.
     We are dayly expecting 25 or 30 sail from Jamaica and the Continent. G.W. writes he has some Advises as though designd this way. About 3,000 Troops lately Arrived att Halifax, said to be Hessians &c. from Ireland. We had a Town Meeting Yesterday and came into some spirited resolves in order to stop the Illicit Trade in runing goods into the states from N. York &c. There has lately Two Vessells been taken with about £4000 sterling carried into Rhode Island and Connecticut designed to be smuggeld this way, (all kind of British goods in Neutral bottoms liable). Several parcels have been seizd in coming on the Road, so that I beleive there will be a stopt put to itt. The Nantucket gentry have been exempted from having Taxes collected, who have in return been carrying on a Neutral trade with New York.
     Itts said a ship with Continental Clothing came Out with Grinnel. Itts the most dangerous place on the Continent. I dont think Insurance could be had even att .60 PC. Capt. David Phipps is here a prisoner being taken by the french, (in a cruising ship from Penobscut, he being Comodore there).
     Mrs. Smith, Mr. and Mrs. Otis, with all your friends in general are well. Our DC time is chiefly taken up with Accompanying the French Officers &c.—I am with Respect Your hum. servt.,
     
      I. Smith
     
    